                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                 Case No. 20−31944
                                                                      Chapter 13
Pamela Schofield ,

        Debtor.


                                             ORDER

        This case is before the court on the following matter:

49 − Rule 9007 Motion/Notice/Objection: Application to Employ Professional Persons Pursuant
to 11 USC 327 . filed by C. Brandon Sellers on behalf of Pamela Schofield. Responses due by
12/31/2020. (Attachments: # 1 Affidavit) (Sellers, C.)


         It appears that notice has been given pursuant to LBR 9007−1 and that no response has
been filed. Accordingly, it is

        ORDERED, that the motion/objection is GRANTED according to the terms stated.




Dated January 1, 2021




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge




Case 20-31944        Doc 54    Filed 01/06/21 Entered 01/07/21 00:17:39          Desc Imaged
                              Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 20-31944-WRS
Pamela Schofield                                                                                                       Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jan 04, 2021                                               Form ID: ADI9007                                                          Total Noticed: 32
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 06, 2021:
Recip ID                   Recipient Name and Address
db                     +   Pamela Schofield, 63 Marli Lane, Luverne, AL 36049-5971
cr                     +   Evjen Mark, The Darby Law Firm, PO BOX 3905, Montgomery, AL 36109-0905
4475979                +   CCS Cortrust Bank, 500 E 60th Street N, Sioux Falls, SD 57104-0478
4475983                +   First Premier Bank, 601 South Minnesota Ave., Sioux Falls, SD 57104-4868
4475984                +   Georgiana Hospital, P.O. Box 548, Georgiana, AL 36033-0548
4475986                +   Instant Cash, 106 East Commerce Street, Greenville, AL 36037-2210
4485802                    J N Auto Sales, 1229 Gravel Hill Road, Greenville, AL 36037
4475987                +   J N Auto Sales, 1299 Gravel Hill Road, Greenville, AL 36037-5911
4475989                +   Larry E. Darby, P O Box 3905, Montgomery, AL 36109-0905
4475991                +   Mark Evjen, 18252 Montgomery Highway, Highland Home, AL 36041-3316
4475996                +   Sunrise Credit Service, 234 Airport Plaza, Farmingdale, NY 11735-3938
4477029                    The Charlotte-Mecklenburg Hospital Authority, PO BOX 71108, CHARLOTTE, NC 28272-1108

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4475975                + Email/Text: bankruptcy@speedyinc.com
                                                                                        Jan 04 2021 20:55:00      AD Astra Recovery, 3607 N Ridge Road, Suite
                                                                                                                  104, Wichita, KS 67205-1232
4475976                + Email/Text: EBNProcessing@afni.com
                                                                                        Jan 04 2021 20:55:00      AFNI, P.O. Box 3427, Bloomington, IL
                                                                                                                  61702-3427
4475977                + Email/Text: bsimmons@amsher.com
                                                                                        Jan 04 2021 20:56:00      Amsher Collection Service, 4524 Southlake
                                                                                                                  Parkway, Ste 15, Birmingham, AL 35244-3271
4480248                    Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 04 2021 21:39:13      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
4504251                + Email/Text: bk@creditcentralllc.com
                                                                                        Jan 04 2021 20:56:00      CREDIT CENTRAL LLC, 700 E NORTH ST
                                                                                                                  STE 15, GREENVILLE SC 29601-3013
4475978                + Email/Text: bankruptcy@usecapital.com
                                                                                        Jan 04 2021 20:56:00      Capital Accounts, PO Box 140065, Nashville, TN
                                                                                                                  37214-0065
4475980                + Email/Text: bk@creditcentralllc.com
                                                                                        Jan 04 2021 20:56:00      Credit Central, 1113 East Commerce St.,
                                                                                                                  Greenville, AL 36037-2113
4475981                + Email/Text: bankruptcy@sccompanies.com
                                                                                        Jan 04 2021 20:54:00      Dr Leonards/ Carol Wright, 1515 S 21st Street,
                                                                                                                  Clinton, IA 52732-6676
4475982                + Email/Text: bnc@advanceamerica.net
                                                                                        Jan 04 2021 20:55:00      Express Check Advance, 81 Jameson Lane, Suite
                                                                                                                  C, Greenville, AL 36037-8024
4475985                + Email/Text: bankruptcy@sccompanies.com
                                                                                        Jan 04 2021 20:56:00      Ginny's, 1112 7th Ave., Monroe, WI 53566-1364
4475988                    Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Jan 04 2021 20:55:00      Jefferson Capital System, P O Box 7999, Saint



           Case 20-31944                Doc 54          Filed 01/06/21 Entered 01/07/21 00:17:39                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 4
District/off: 1127-2                                                User: admin                                                           Page 2 of 3
Date Rcvd: Jan 04, 2021                                             Form ID: ADI9007                                                    Total Noticed: 32
                                                                                                            Cloud, MN 56302
4486877                    Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                     Jan 04 2021 20:55:00   Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                            Saint Cloud Mn 56302-9617
4475992               + Email/Text: bankruptcy@sccompanies.com
                                                                                     Jan 04 2021 20:56:00   Montgomery Ward, 1112 7th Ave, Monroe, WI
                                                                                                            53566-1364
4475993                    Email/Text: bankruptcy.noticing@security-finance.com
                                                                                     Jan 04 2021 20:55:00   Security Finance, 510 East Commerce St.,
                                                                                                            Greenville, AL 36037
4475994               + Email/Text: bankruptcy@sccompanies.com
                                                                                     Jan 04 2021 20:56:00   Seventh Avenue, 1112 7th Ave, Monroe, WI
                                                                                                            53566-1364
4475995               + Email/Text: bankruptcy@sw-credit.com
                                                                                     Jan 04 2021 20:55:00   Southwest Credit Systems, 4120 International
                                                                                                            Parkway, Ste 1100, Carrollton, TX 75007-1958
4477262               + Email/Text: bankruptcy@speedyinc.com
                                                                                     Jan 04 2021 20:55:00   Speedy/Rapid Cash, PO Box 780408, Wichita, KS
                                                                                                            67278-0408
4479062                    Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                     Jan 04 2021 21:39:14   T Mobile/T-Mobile USA Inc, by American
                                                                                                            InfoSource as agent, PO Box 248848, Oklahoma
                                                                                                            City, OK 73124-8848
4475997               + Email/Text: bnc-bluestem@quantum3group.com
                                                                                     Jan 04 2021 20:56:00   Webbank/Fingerhut, 6250 Ridgewood Rd, Saint
                                                                                                            Cloud, MN 56303-0820
4475998               + Email/Text: bankruptcy@westernshamrockcorp.com
                                                                                     Jan 04 2021 20:55:00   Western Shamrock Corp, 801 S ABE Street, San
                                                                                                            Angelo, TX 76903-6735

TOTAL: 20


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
4475990         ##+           Local Finance, 141 Interstate Drive, Greenville, AL 36037-3731

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 06, 2021                                         Signature:             /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 1, 2021 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

C. Brandon Sellers
                                   on behalf of Debtor Pamela Schofield bankruptcy@sellerslawfirm.com mmcclure@sellerslawfirm.com

C. Brandon Sellers



           Case 20-31944                Doc 54        Filed 01/06/21 Entered 01/07/21 00:17:39                               Desc Imaged
                                                     Certificate of Notice Page 3 of 4
District/off: 1127-2                                      User: admin                                                           Page 3 of 3
Date Rcvd: Jan 04, 2021                                   Form ID: ADI9007                                                    Total Noticed: 32
                          on behalf of Plaintiff Pamela Schofield bankruptcy@sellerslawfirm.com mmcclure@sellerslawfirm.com

Larry E. Darby, Esq
                          on behalf of Creditor Evjen Mark LDarbyEsq@knology.net bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 5




           Case 20-31944       Doc 54        Filed 01/06/21 Entered 01/07/21 00:17:39                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
